PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,028,639
Issue Date: 04 Oct 2011
Application No. 12/235,131
Filing or 371(c) Date: 22 Sep 2008
For: TRANSOM FOR BOAT

:
:
:	DECISION ON PETITIONS
:
:


This is a decision on the petition under 37 CFR 1.378(b) filed January 24, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. This is also a decision on the petition under 37 CFR 1.182 filed January 24, 2021, requesting expedited consideration of the petition under 37 CFR 1.378(b).


Petition under 37 CFR 1.182

Applicant filed a proper request for expedited consideration under 37 CFR 1.182 and paid the required petition fee of $210. Accordingly, the petition under 37 CFR 1.182 is GRANTED. 
The Office will consider the petition under 37 CFR 1.378(b) in an expedited manner.


Petition under 37 CFR 1.378(b)

The above-identified patent issued on October 4, 2011. The grace period for paying the maintenance fee due at 7.5 years expired on October 5, 2019. On January 24, 2021, petitioner filed the present petition, accompanied by a $1050 petition fee.

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include the following: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

requirements (1) and (3). Accordingly, the petition under 37 CFR 1.378 is DISMISSED.

As to requirement (1), petitioner did not submit the required maintenance fee due at 7.5 years with the present petition nor an authorization to charge a Deposit Account. Payment of the maintenance fee is a requirement for granting of the petition.

As to requirement (3), petitioner did not meet the requirement of 37 CFR 1.378(b)(3). Petitioner submitted the required statement of unintentional delay and additional information regarding the extended period of delay; however, the statement does not provide a sufficient explanation of the facts and circumstances to support a conclusion that the entire period delay was unintentional. Therefore, the Office is requiring additional information regarding whether the entire delay was unintentional on renewed petition. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

There are three periods of delay the Office considers in its evaluation of a petition under 37 CFR 37 CFR 1.378(b): 

The delay in timely paying the maintenance fee that resulted in the expiration (i.e., due date to expiration);
The delay in filing an initial petition pursuant to 37 CFR 1.378(b) (i.e., date of discovery of expiration to filing of initial petition); and
The delay in filing a grantable petition pursuant to 37 CFR 1.378(b) (i.e., date of decision dismissing petition to filing grantable renewed petition). 

On renewed petition, petitioner must provide a statement from patentee covering the first and second periods of delay. In particular, patentee must explain in detail the events that transpired, that resulted in the failure to pay the 7.5-year maintenance fee timely (i.e., first period of delay – from the due date to the date of expiration). Patentee must state if patentee was aware, or informed by John Gladys, of the need to pay the 7.5-year maintenance fee on or before October 4, 2011, to avoid expiration of the patent. Patentee must clarify when and how patentee discovered the patent had expired and what steps patentee took from the date of discovery of the expiration to the filing of the petition (i.e. second period of delay). Furthermore, patentee must explain with specificity whether an agreement existed between patentee and John Gladys (and/or his firm) to track, notify, and/or timely pay the maintenance fees. If such an agreement existed, patentee must indicate if Mr. Gladys notified patentee, in writing or orally, of the due date for timely payment of the maintenance fee. In addition, patentee must describe any discussions between patentee and Mr. Gladys regarding the timely payment of the 7.5-year maintenance fee (including any instructions from patentee to pay) and/or reinstatement of the patent.   

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid See MPEP 2590(I).

When addressing the delay, patentee is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken.1 See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Patentee’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this decision should be delivered through one of the following mediums:


Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By Internet:	EFS-Web2

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 711.03(c)(II)(C) states, in pertinent part:
        
        A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay … because:
        
        (A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
        (B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
        (C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
        (D) the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
        (E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.
        
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).